DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 16/961,261 filed on 19 April 2022.
Claims 1-5, 7, 11-14, and 16 are amended.
Claims 1-16 are currently pending and have been examined.

Response to Arguments

A. Claim Objections:

Claims 1 and 16 stand objected to for lack of antecedent basis. Applicant has amended claims 1 and 16 responsive to the objection. Accordingly, the objections to claims 1 and 16 are withdrawn.

B. Claim Rejections – 35 U.S.C. § 112, 2nd paragraph:

Claims 1-16 stand rejected under 35 U.S.C. 112(b) as being indefinite. Applicant has amended the claims responsive to the rejection which have been considered and found persuasive. Accordingly, the previous rejection of the claims under 35 U.S.C. § 112(b), second paragraph, is withdrawn. However, new grounds of rejection under 35 U.S.C. § 112, 2nd Paragraph, have been raised for the current listing of amended claims as provided below. The rejection is therefore maintained. 

C. Claim Rejections – 35 U.S.C. § 101:

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Applicant has amended the claims responsive to the rejection. However, the claims are still directed to non-statutory subject matter under 35 U.S.C. § 101 for the current listing of amended claims as provided below. The rejection is therefore maintained. 

D. Claim Rejections – 35 U.S.C. § 103:

Claims 1-16 are rejected under U.S.C. 103(a) as being unpatentable over Yahn, US 2013/0204688 "Yahn"), in view of Treadwell et al., US 8,260,707 ("Treadwell").

Examiner notes that Applicant’s arguments are made with respect to the amended claims. Examiner disagrees with the Applicant's conclusion that the pending claims as amended are in condition for allowance, as the amended claims have been considered but are moot in view of the new ground(s) of rejection provided below, for the current listing of claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-16: The limitations immediately following the phrase “configured to …”, are suggestive of intended use language inasmuch as the limitation features may be understood to be merely descriptive of the purpose and/or objective that is intended to be accomplished thereafter. The limitation is suggestive of the invention’s intended use and does little to clarify or explain how the limitation is being accomplished. As such, the limitation is indefinite and does not narrow the claim(s) sufficiently and allows the recited steps to be omitted thereby not being positively recited.

Applicant(s) are reminded that as a matter of linguistic precision, optional or conditional elements (e.g. "if," "may," etc.) do not narrow the claims because they can always be omitted.  See also MPEP §2106 II C:  “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation [Emphasis in original.]”  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, method claim 16 is directed towards managing the storage and dispensing of funds via a money handling device. Claim 16 is directed to the abstract idea of using rules and/or instructions to manage a commercial/financial transaction in which depositing of money/change is performed, further in which an incentive in the form of a benefit is provided in return for the customer agreeing to perform the transaction, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 16 recites: “receiving, … , a message …, the message including information on a request for a transaction in which depositing of money or money change is to be performed, and the message also including information on a benefit that is associated with the transaction and is to be given on condition that the transaction is completed; in response to a predetermined trigger, automatically receiving, …, a change in the benefit; displaying the message …; performing, …, a reservation input for reserving the transaction requested in the message; and transmitting, …, information on the reservation.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Hence, claim 1 is not patent eligible.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “network”, “communication unit”, “mobile terminal”, “display unit”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to facilitate a transaction associated with the depositing of money and/or money change as well as the providing of a benefit (incentive) in an automatic manner. 

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate a transaction associated with the depositing of money and/or money change as well as the providing of a benefit (incentive) in an automatic manner. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 1 recites substantially the same limitations as claim 16 above and is ineligible for the same reasons. The subject matter of claim 1 corresponds to the subject matter of claim 16 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 16 applies to claim 1 accordingly.  

Dependent claims 2-15 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-16 are rejected under U.S.C. 103(a) as being unpatentable over Yahn, US 2013/0204688 (“Yahn”), in view of Stock et al., US 2017/0148002 (“Stock”).

Re Claim 1: (Currently Amended) Yahn discloses a transaction management system, comprising: 

a mobile terminal, the mobile terminal being configured to make a reservation for a transaction, wherein the mobile terminal is configured to (¶¶0011, 0024-002, 0031])

communicate with a server to receive a message via a network, the message including information on a request for a transaction in which depositing of money or money change is to be performed, and the message also including information on a benefit that is associated with the transaction and is to be given on condition that the transaction is completed, (¶¶[0021-0026])

Yahn doesn’t explicitly disclose:

in response to a predetermined trigger, automatically receive, from the server, a change in the benefit, 

display the message,

receive a reservation input for reserving the transaction requested in the messag

transmit, to the server via the network, information corresponding to the reservation; 

Stock, however, makes this teaching in a related endeavor (FIGs. 6A, 6C, 6E; ¶¶[0024, 0037, 0039, 0041-0042, 0044, 0062, 0064, 0070]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Stock with the invention of Yahn as described above for the motivation of encouraging the performance of a financial transaction by providing an incentive in return. 

Yahn further discloses:

a money handling apparatus configured to perform a money depositing process in which money is received, recognized and counted, and stored, and transmit information on the deposited money to the server,  (FIG. 1; (¶¶[0019, 0021, 0035])

Yahn doesn’t explicitly disclose:

wherein the money handling apparatus is further configured to perform a limited number of transactions corresponding to a predetermined number of benefits to be provided to customers who perform the transaction.  

Stock, however, makes this teaching in a related endeavor (FIGs. 6A, 6C, 6E; ¶¶[0024, 0037, 0039, 0041-0042, 0044, 0062, 0064, 0070]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Stock with the invention of Yahn as described above for the motivation of encouraging the performance of a financial transaction by providing an incentive in return. 

Re Claim 2: (Currently Amended) Yahn in view of Stock discloses the transaction management system according to claim 1. Yahn doesn’t explicitly disclose:

wherein the mobile terminal is further configured to receive, via the network, transaction identification information set for a reserved transaction that has been reserved as a result of the reservation input, and 

display the transaction identification information.  

Stock, however, makes this teaching in a related endeavor (FIGs. 6A, 6C, 6E; ¶¶[0024, 0037, 0039, 0041-0042, 0044, 0062, 0064, 0070]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Stock with the invention of Yahn as described above for the motivation of encouraging the performance of a financial transaction by providing an incentive in return. 

Re Claim 3: (Currently Amended) Yahn in view of Stock discloses the transaction management system according to claim 2. Yahn further discloses:

wherein the mobile terminal is further configured to encode the transaction identification information into a first optical code, and display the first optical code.  (¶¶[0038-0039])

Re Claim 4: (Currently Amended) Yahn in view of Stock discloses the transaction management system according to claim 1. Yahn further discloses:

wherein the mobile terminal is further configured to receive benefit identification information set for the benefit to be given on condition that the transaction is completed, and display the benefit identification information.  (¶¶[0008, 0021, 0026-0028])

Re Claim 5: (Currently Amended) Yahn in view of Stock discloses the transaction management system according to claim 4. Yahn further discloses:

wherein the mobile terminal is further configured to encode the benefit identification information into a second optical code, and display the second optical code.  

(¶¶[0008, 0021, 0026-0028, 0038-0039])

Re Claim 6: (Previously Presented) Yahn in view of Stock discloses the transaction management system according to claim 1. Yahn further discloses:

wherein the message includes information on designation of a denomination and quantity of money requested in the transaction.  (¶¶[0021, 0035])

Re Claim 7: (Currently Amended) Yahn in view of Stock discloses the transaction management system according to claim 6. Yahn further discloses:

wherein the mobile terminal is further configured to in response to an operation to select conditions of a denomination and quantity of money being performed, display a benefit for which the denomination and quantity of money requested in the transaction satisfy the selected conditions.  (¶¶[0011-0013, 0015, 0024, 0027-0028, 0032-0033)

Re Claim 8: (Previously Presented) Yahn in view of Stock discloses the transaction management system according to claim 1. Yahn doesn’t explicitly disclose:

wherein the message includes a time limit within which reservations for the transaction are acceptable.  

Stock, however, makes this teaching in a related endeavor (¶¶[0054-0055]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Stock with the invention of Yahn as described above for the motivation of minimizing the occurrence of fraudulent transactions.

Re Claim 9: (Original) Yahn in view of Stock discloses the transaction management system according to claim 8. Yahn doesn’t explicitly disclose:

wherein the message includes information that the time limit is close, and the information is notified at a predetermined timing before the time limit.  

Stock, however, makes this teaching in a related endeavor (¶¶[0054-0055]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Stock with the invention of Yahn as described above for the motivation of minimizing the occurrence of fraudulent transactions.

Re Claim 10: (Previously Presented) Yahn in view of Stock discloses the transaction management system according to claim 1. Yahn doesn’t explicitly disclose:

wherein there is a time limit within which the benefit is usable.  

Stock, however, makes this teaching in a related endeavor (¶¶[0054-0055]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Stock with the invention of Yahn as described above for the motivation of minimizing the occurrence of fraudulent transactions.

Re Claim 11: (Currently Amended) Yahn in view of Stock discloses the transaction management system according to claim 1. Yahn further discloses:

wherein the mobile terminal is further configured to receive, via the network, information on benefits of a plurality of different stores, companies to which the respective stores belong, and categories into which the respective companies are classified, in response to an operation to select a category being 
Re Claim 12: (Currently Amended) Yahn in view of Stock discloses the transaction management system according to claim 1. Yahn further discloses:

wherein the mobile terminal is further configured to receive, via the network, information on benefits of a plurality of different stores, and location information indicating locations of the respective stores, and in response to an operation to display a map being performed, display the locations of the stores indicated on the map, and in response to an operation to select a store on the map being 
Re Claim 13: (Currently Amended) Yahn in view of Stock discloses the transaction management system according to claim 12. Yahn further discloses:

wherein in response to an operation to select conditions of a denomination and quantity of money being performed, display only the location of a store, for which the denomination and quantity of money requested in the transaction satisfies the selected conditions, on the map among the plurality of stores that have been displayed on the map.  ([¶¶[0028-0030])
Re Claim 14: (Currently Amended) Yahn in view of Stock discloses the transaction management system according to claim 12. Yahn further discloses:

a management server configured to transmit the message to the mobile terminal via the network, receive the reservation input for the transaction from the mobile terminal and manage the reservation, and receive the information transmitted from the money handling apparatus, and transmit information on the benefit to the mobile terminal via the network when it is determined that the reserved transaction has been completed by the money depositing process performed by the money handling apparatus.  ([¶¶[0011-0012, 0038, 0040])

Re Claim 15: (Original) Yahn in view of Stock discloses the transaction management system according to claim 14. Yahn further discloses:

a settlement apparatus connected to the management server via the network, and configured to perform a settlement process in which a price for the transaction is paid by using the benefit, wherein the mobile terminal obtains, from the management server, benefit identification information assigned to the benefit from among a plurality of pieces of benefit identification information set for managing each benefit, and the settlement apparatus obtains the benefit identification information from the mobile terminal, obtains information on the benefit from the management server based on the benefit identification information, and performs the settlement process in which an amount obtained by applying the benefit to the price is paid for the transaction.  ([¶¶[0021, 0041])
Re Claim 16: (Currently Amended) Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 1.





Conclusion

Claims 1-16 are rejected.

Applicant’s amendments necessitated the new ground(s) of rejection presented in this office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692